DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al. (US 2019/0077215 A1).
 	Baek et al. disclose an in-vehicle air conditioning device which is an air conditioning device 16 mounted in a vehicle, the device comprising:  5a plurality of air conditioning openings 22, 24, 58, 60, 64, 66, 70, 72 provided for each of a plurality of seats 201-204 of the vehicle at at least one of an upper part and a lower part of the vehicle corresponding to each seat (Fig. 2); a plurality of airflow generators 26, 62, 68, 74 that are provided for each of the air conditioning 1-204 of the vehicle at both the upper part and the lower part of the vehicle 10corresponding to the seat 201-204 (Fig. 2), wherein each of the plurality of airflow generators 26, 62, 68, 74 has an axial blower configured to generate the airflow (Fig. 2), and wherein the controller 18 is configured to control a rotation direction of each of the axial blowers such that the airflow is discharged from one part of the upper part and the 15lower part corresponding to the seat and then sucked in at the other part (Fig. 2, paragraphs [0038]-[0040], [0044]).  Baek et al. also disclose a control method for an in-vehicle air conditioning device that is mounted in a vehicle, the method performed using: a plurality of air 1-204 of the vehicle at at least one of an upper part and a lower part of the vehicle corresponding to each seat 201-204 (Fig. 2); and a plurality of airflow generators 26, 62, 68, 74  that are provided for each of the air conditioning openings and configured to generate an airflow discharged from the air conditioning openings while controlling a temperature and an amount of the airflow (Figs. 1b, 2), wherein a controller 18 individually controls the plurality of airflow generators (paragraphs [0032], [0043], Fig. 1b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2019/0077215 A1) in view of Ozeki (US 2010/0181061 A1).
 	The in-vehicle air conditioning device of Baek et al. as above includes all that is recited in claims 2-3 except for wherein the controller is configured to control the air volume distribution adjustor corresponding to 20each seat according to a detection result of temperature distribution corresponding to the seat;  wherein the controller is configured to control the air volume distribution adjustor corresponding to 25each seat according to a detection result of a solar sensor corresponding to the seat.  Ozeki discloses an in-vehicle air conditioning device comprising a controller 28 configured to control the air volume distribution adjustor  corresponding to 20each seat according to a detection result of temperature distribution or a solar sensor 27 corresponding to the seat (Fig. 1 and paragraph [0035]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the in-vehicle air conditioning device of Baek et al. to configure the controller to control the air volume distribution adjustor corresponding to 20each seat according to a detection result of temperature distribution or solar sensor corresponding to the seat as taught by Ozeki in order to obtain a comfortable air-conditioning performance corresponding to a pattern of occupants present in a vehicle. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2019/0077215 A1) in view of Kato et al. (US 2005/0282485 A1).
  	The in-vehicle air conditioning device of Baek et al. as above includes all that is recited in calim7 except for the device further comprising: openable and closable slits for air curtains. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY